I concur in the opinion and judgment prepared by Judge BARNS, however, I find an additional reason for reversing the judgment.
The additional reason is that I find in the record no evidence that there was ever any meeting of the minds of the parties as to a contract or agreement whereby the defendant Ball would thereafter "at all times meet the payments of principal and interest to become due on said second issue of bonds and would give protection to said bonds against the first mortgage bonds so that the second issue of bonds would be made good in all respects and so that the holders of the second issue would need have no further concern about the ultimate payment of their bonds." *Page 530 
This was a material allegation of the declaration and was unsupported by the evidence.
BROWN and THOMAS, JJ., and BARNS, Associate Justice, concur.
              (ON SUGGESTION FOR DISQUALIFICATION) Opinion filed February 28, 1947